Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application No. 16/998,305 filed on August 20, 2020.
 Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election without traverse of species 3 (claims 1-6, 8-17 and 19-20) in the reply filed on 10/21/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “an opening" in line 3 and then recites the limitation “the second pixel electrode” in line 4. However, it is unclear as to what Applicant is intending to claim in view of the specification and drawings. 
Figs. 6, 8-9, 11 and 13-14 of Applicant’s drawings each depicts openings OP1, OP2 and OP3 for each sub-pixel (Green, Red and Blue). However, claim 16 recites an opening to correspond to expose the first pixel electrode and the second pixel electrode. None of the drawings depicts one opening to expose at least a portion of the first pixel electrode and the second pixel electrode. Accordingly, the intended scope is rendered indefinite.
It appears that Applicant was intended to either recite --openings are – or, Applicant was intended to recites only one of the first pixel electrode or the second pixel electrode. For the purposes of subsequent examination, the limitations are interpreted such that --openings are -- or only one of the first pixel electrode or the second pixel electrode was claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8 and 10-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub # 2016/0300898 to Kim.
Regarding independent claim 1, Kim disclose a display device (Figs, 3A-3C; each figure of 3A, 3B and 3C represent a sub-pixel region and formed on a same substrate 110) comprising:
a substrate (Fig. 3A-3C: 110) including a display area (where OLED is formed) and a non-display area (no OLED formed such as area 270) outside the display area;
a planarization layer (combinations of 150 and 170) over the substrate (110), wherein a first contact hole (Fig. 3B: CH2), a second contact hole (Fig. 3A: CH1) and a dummy hole (Fig. 3B: DH2b) are defined through the planarization layer (170);
a first pixel (OLED area in Fig. 3B) on the planarization layer (combinations 150 and 170) and including a first pixel electrode (210g), wherein the first pixel electrode (210g) overlaps the first contact hole (CH2) and the dummy hole (DH1b); and
a second pixel (OLED area in Fig. 3A) on the planarization layer (combinations 150 and 170) and including a second pixel electrode (210r), wherein the second pixel electrode (210r) overlaps the second contact hole (CH1).
Regarding claim 2, Kim discloses wherein the first pixel electrode (210g) and the second pixel electrode (210r) are inclined in a same direction as each other (the first pixel electrode and the second pixel electrode are extended into the VIA which considered to be inclined).
Regarding claim 3, Kim discloses comprising a pixel-defining layer (270 and ¶0097) on the first pixel electrode (210g), wherein a first opening (Fig. 3B: opening is where OLED is formed) is defined through the pixel-defining layer (270 in Figs. 3A-3C) to expose at least a portion of the first pixel electrode (210g), wherein the first contact hole (CH2) and the dummy hole (DH2b) are apart from each other (Fig. 3B) with the first opening of the pixel-defining layer (270) therebetween (opening is between CH2 and DH2b).
Regarding claim 6, Kim discloses wherein the planarization layer (150, 170) includes a first planarization layer (150) and a second planarization layer (170), and the first contact hole (CH2) is defined in the first planarization layer (150) and the second planarization layer (170).
Regarding claim 8, Kim discloses wherein the dummy hole (Fig. 3B: DH2b) is defined in only the second planarization layer (170).
Regarding claim 10, Kim discloses comprising a first thin film transistor (Fig. 3B: T6g and ¶0094) and a second thin film transistor (Fig. 3A: T6r and ¶0085), each of which are over the substrate (110), wherein the first thin film transistor (Fig. 3B: T6g) is connected to the first pixel electrode (210g) through the first contact hole (CH2), and the second thin film transistor (Fig. 3A: T6r) is connected to the second pixel electrode (210r) through the second contact hole (CH1).
Regarding claim 11, Kim discloses wherein the first pixel (OLED area in Fig. 3B) further includes a first intermediate layer (Fig. 3B: 230g and ¶0095) on the first pixel electrode (210g), the second pixel (OLED area in Fig. 3A) further includes a second intermediate layer (Fig.3A: 230r) on the second pixel electrode (210r),
one of the first intermediate layer (230g) and the second intermediate layer (230r) emits light in a green wavelength (Fig. 3B: 230g), and
the other of the first intermediate layer (230g) and the second intermediate layer (230r) emits light in a red or blue wavelength (Fig. 3A: 230r).
Regarding claim 12, Kim discloses wherein the first intermediate layer emits light in the blue or red wavelength (230R), and the second intermediate layer emits light in the green wavelength (230G) (see ¶0064-0065). It is noted that ¶0065 explicitly discloses that “the exemplary embodiment is not limited thereto and the first sub-pixel region R, the second sub-pixel region G, and the third sub-pixel region B may be regions that emit light of other color combinations” which considered sufficient to meet the broadest reasonable interpretation of the limitations of claim 12.
Regarding claim 13, Kim discloses comprising a light-blocking layer (Figs 3A-3C: 250 and ¶0093) overlapping the pixel-defining layer (270), wherein a second opening (second opening is formed in another sub-pixel, for example in sub-pixel red) is defined through the light-blocking layer (250; it is noted that each sub-pixels include an opening corresponding to that sub-pixel), wherein the light-blocking layer (250) is apart from the dummy hole (DH2b) by a first distance (first distance is from the bottom of opening to the top surface of DH2b), the first distance is defined as a shortest distance between an inner surface of the second opening (opening in Fig. 3B where OLED is formed) and the dummy hole (DH2b).
Regarding independent claim 14, Kim discloses a display device (Figs, 3A-3C; each figure of 3A, 3B and 3C represent a sub-pixel region and formed on a same substrate 110) comprising a first thin film transistor (Fig. 3B: T6g and ¶0094) and a second thin film transistor (Fig. 3A: T6r and ¶0085), each of which are over the substrate (110), 
a planarization layer (combinations of 150 and 170) over the substrate (110), wherein a first contact hole (Fig. 3B: CH2), a second contact hole (Fig. 3A: CH1) and a dummy hole (Fig. 3B: DH2b) are defined through the planarization layer (170);
a first pixel electrode (210g) on the planarization layer (combinations of 150 and 170), overlapping the dummy hole (DH2b), and connected to the first thin film transistor (Fig. 3B: T6g) through the first contact hole (CH2); and
a second pixel electrode (210r) on the planarization layer (combinations of 150 and 170) and connected to the second thin film transistor (Fig. 3A: T6r) through the second contact hole (CH1).
Regarding claim 15, Kim discloses wherein the first pixel electrode (210g) and the second pixel electrode (210r) are inclined in a same direction as each other (the first pixel electrode and the second pixel electrode are extended into the VIA which considered to be inclined).
Regarding claim 16, Kim discloses comprising a pixel-defining layer (270 and ¶0097) on the first pixel electrode (Fig. 3B: 210g) and the second pixel electrode (Fig. 3A: 210r), wherein an opening (Fig. 3B includes an opening and opening is where OLED is formed) is defined through the pixel-defining layer (Fig. 3B: 270) to expose at least a portion of the first pixel electrode (210g) and the second pixel electrode (210r), wherein the first contact hole (Fig. 3B: CH2) is apart from the dummy hole (Fig. 3B: DH2b) with the opening of the pixel-defining layer (270) therebetween (opening is between CH2 and DH2b).
Regarding claim 17, Kim discloses wherein the planarization layer (150, 170) includes a first planarization layer (150) and a second planarization layer (170), and the first contact hole (CH2) is defined in the first planarization layer (150) and the second planarization layer (170).
Regarding claim 19, Kim discloses wherein the dummy hole (Fig. 3B: DH2b) is defined in only the second planarization layer (170).
Regarding claim 20, Kim discloses comprising a first intermediate layer (Fig. 3B: 230g and ¶0095) and a second intermediate layer (Fig.3A: 230r), which are on the first pixel electrode (Fig. 3B: 210g) and the second pixel electrode (Fig.3A: 230r), respectively; and
an opposite electrode (250) covering the first intermediate layer (230g) and the second intermediate layer (230r),
wherein one of the first intermediate layer (230g) and the second intermediate layer (230r) emits light in a green wavelength (Fig. 3B: 230g), and
the other of the first intermediate layer (230g) and the second intermediate layer (230r) emits light in a red or blue wavelength (Fig. 3A: 230r).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub # 2016/0300898 to Kim in view of U.S. Pub # 2019//0280072 to Jeong et al. (Jeong).
Regarding claim 4, Kim disclose all of the limitations of claim 3 from which this claim depends.
Kim fails to explicitly discloses wherein the dummy hole overlaps the pixel-defining layer.
Jeong discloses wherein the dummy hole (Fig. 4: DH) overlaps the pixel-defining layer (PDL).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the dummy hole and PDL of Kim with a dummy hole and PDL structure as taught by Jeong in order to increase the S-factor of the driving transistor and to improve the characteristics of the driving transistor (see Jeong ¶0194).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub # 2016/0300898 to Kim in view of U.S. Pub # 2019/0245017 to Jeon et al. (Jeon).
Regarding claim 5, Kim disclose all of the limitations of claim 3 from which this claim depends.
Kim fails to explicitly discloses wherein the pixel-defining layer includes a light-blocking material.
Jeon discloses wherein the pixel-defining layer includes a light-blocking material (¶0070).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the material of the PDL of Kim with the PDL material as taught by Jeon in order to reduce color separation of external reflected light and thus increase a display quality (see Jeon ¶0124).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub # 2016/0300898 to Kim in view of U.S. Pub # 2020/0033675 to Lu et al. (Lu).
Regarding claim 9, Kim disclose all of the limitations of claim 6 from which this claim depends.
Kim fails to explicitly discloses wherein the first planarization layer and the second planarization layer include different materials from each other.
Lu discloses wherein the first planarization layer (130) and the second planarization layer (170) include different materials from each other (¶0090).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the first planarization layer and the second planarization layer of Kim with the material of the first planarization layer and the second planarization layer as taught by Lu in order to ensure that the second planarization layer and the first planarization layer have relatively strong adhesion (see Lu ¶0090).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (U.S. Pub # 2020/0227489), Choung et al. (U.S. Pub # 2019/0035867), KA et al. (U.S. Pub # 2018/0069068), Kang et al. (U.S. Pub # 2015/0194634) and Burstner et al. (U.S. Pub # 2014/0353030).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHSEN AHMADI/            Primary Examiner, Art Unit 2896